Citation Nr: 1748974	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  13-35 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent prior to 
November 4, 2013, and in excess of 10 percent thereafter, for chronic lumbosacral strain (back disability).  

2.  Entitlement to total disability based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Jan D. Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1996 to October 2000.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2012 and July 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In May 2017, the Veteran, in Huntington, West Virginia, testified before the undersigned at a videoconference hearing.  A transcript of that hearing has been associated with the virtual file and reviewed. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a September 2012 private mental status examination, the Veteran reported that he underwent a psychological examination when he applied for disability benefits from the Social Security Agency (SSA).  09/20/2012 VBMS, Medical.  Such records may be relevant to the Veteran's claim for TDIU; however, it does not appear any attempts were made to obtain SSA records.  

In May 2017, the Veteran testified that his back disability has worsened since his last VA examination in November 2013.  Accordingly, he should be afforded a 
VA examination to assess the current severity of his back disability.  

The Veteran contends that he is unable to secure and maintain gainful employment due to the physical and psychological limitations resulting from his service-connected disabilities.  In October 2015, VA received the Veteran's claim for an increased rating for posttraumatic stress disorder (PTSD), which is currently being processed by the AOJ.  The Board finds that the Veteran's claim of entitlement to TDIU is inextricably intertwined with the increased rating claims for his back and PTSD, and will defer consideration of the TDIU matter.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (stating that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following actions:

1.  Send a letter to the Veteran, asking him to identify, and authorize the release of, any outstanding private medical records related to the claims on appeal, including all mental health treatment records.  Then take necessary efforts to obtain the records, including documenting all efforts, including negative replies, if the records are not obtained.  Request that the Veteran submit an updated 
VA Form 21-8490, application for increased compensation based on unemployability, if any information has changed since the last one completed in 2010.

2.  Obtain and associate with the virtual file the Veteran's SSA records.  Requests for federal records should continue until the records are obtained or deemed unavailable.  

3.  Schedule the Veteran for an examination with an appropriate VA examiner to assess the nature and severity of his back disability.  The examiner should be provided and review the virtual file, including a copy of this Remand.  The examiner should address the following:  

a.  Test range of motion and consider pain on both passive and active motion, and in both weight-bearing and non-weight-bearing positions, if appropriate.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

b.  The examiner should determine whether the back disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups, or pain.  If feasible, the examiner must assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss, using lay observations specifically elicited from the Veteran.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  Specifically, if the medical professional cannot provide an opinion without resorting to mere speculation, he or she should provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional should explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.  

c.  The examiner should indicate the presence or absence of ankylosis of the thoracolumbar spine.  

d.  Comment on the Veteran's ability to function in an occupational environment and to describe functional limitations due to the service-connected chronic lumbar strain.

4.  Thereafter, if any benefit sought on appeal remains denied, issue a supplemental statement of the case and return the case to the Board, if otherwise in order.  The AOJ should postpone readjudication of the Veteran's claim for TDIU until a rating decision is issued regarding the pending increased rating claim for PTSD.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  



(CONTINUED ON THE NEXT PAGE)


The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


